The plaintiff was incapable of contracting a valid marriage with Webster in 1855, because she then had a husband living from whom she was not divorced. Mass. Rev. St., c. 75, s. 4 (Gen. St., c. 106, s. 4); c. 76, s. 1 (Gen. St., c. 107, s. 1). The exemption from the criminal punishment of polygamy in certain cases (Mass. Rev. St., c. 130, ss. 2, 3; Gen. St., c. 165, ss. 4, 5) does not render the second marriage valid. Kenley v. Kenley, 2 Yeates 207; Fenton v. Reed, 4 Johns. 52; Williamson v. Parisien, 1 Johns. Ch. 389; Glass v. Glass, 114 Mass. 563; 2 Kent Com. 79. It is not necessary to consider whether Hiram v. Pierce, 45 Me. 367, gives the true construction of that provision of the Massachusetts statutes, by which, under some circumstances, the issue of the second marriage is "deemed to be the legitimate issue of the parent capable of contracting the marriage." The plaintiff is not the widow of Webster.
Case discharged.
FOSTER, J., did not sit.